DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14 of copending Application No. 16/381935 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the current application are taught by claims 1 and 12 of the reference application; and the limitations of claim 2 of the current application are taught by claim 14 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 14 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the current application are taught by claims 1, 13 and 14 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10-12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,166,908 to Mauchle et al. (Mauchle et al.).

As to claim 1, Mauchle et al. discloses a powder center for supplying a powder coating facility with coating powder comprises: a powder reservoir container (314) with a powder conveyor (7) for transporting powder out of the powder reservoir container in the direction of the powder coating facility; a container lid (347) that covers the powder reservoir container while powder is being conveyed and can be removed at least partly for the purpose of cleaning the powder reservoir container, a cleaning unit (60) for cleaning the powder reservoir container and the container lid that can be moved from a 

As to claim 2, Mauchle et al. discloses the cleaning unit comprises compressed air nozzles (74, 110 and 112) for blowing off the powder reservoir container and the container lid.

As to claim 7, Mauchle et al. discloses the manipulator comprises a linear axle for moving the cleaning unit (see column 5, lines 58-64; see also Figures 1, 2, 7, 8 and 17).

As to claim 8, Mauchle et al. discloses the manipulator is a robot (see column 5, lines 58-64).

As to claim 10, Mauchle et al. discloses another powder conveyor (8), by which the coating powder can be conveyed into the powder reservoir container, is arranged above the container lid.

As to claim 11, Mauchle et al. discloses a powder outlet (90) for residual powder is provided in the base of the powder reservoir container (see Figure 8), wherein a 

As to claim 12, Mauchle et al. discloses a further manipulator is provided in order to be able to take the container lid off the powder reservoir container (see column 3, lines 14-17; see also column 8, lines 48-52).

As to claim 14, Mauchle et al. discloses the powder reservoir container has a circular cross-section (see column 4, lines 22 and 23).

As to claim 18, Mauchle et al. discloses a suction system (at 90; or at 34) for aspirating the powder-air mixture generated by the cleaning unit is provided.


Allowable Subject Matter
Claims 3-6, 9, 13, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 3, the prior art of record does not show a first cleaning arm to clean the lid and a second cleaning arm to clean the powder reservoir container along with the other limitations of the claim.  As to claim 9, the prior art of record does not show the .


Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.

Applicant argues that the Mauchle reference does not show a container lid.  The examiner respectfully disagrees. Element 347 of Mauchle is considered a container lid for container 314 as shown in Figures 7 and 8 and as described in at least column 8, lines 43-58.  Thus the examiner maintains the Mauchle reference meets the claim limitation as currently worded.

Applicant argues that the Mauchle reference does not show a cleaning unit that cleans the container lid.  The examiner respectfully disagrees.  Cleaning unit 60 of Mauchle cleans the container lid with compressed cleaning air directed towards the container lid by outlets 74 when the container lid is open as shown in Figure 7.  The compressed air directed at the lid acts to clean powder from the inside surface of the lid.  Thus the examiner maintains that the Mauchle reference meets the claim limitation as currently worded.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.